— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, entered August 7, 1975, have agreed that the appeal be withdrawn and that the action shall be tried on November 10, 1975, with plaintiff to file, and pay the fee for, the note of issue, after a conference in this court before Mr. Justice Gittleson on October 31, 1975, and thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is further ordered that the case proceed to trial on November 10, 1975, with plaintiff to file, and pay the fee for, the note of issue. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.